MEMORANDUM1
2
Vladislav Steven Zubkis appeals pro se the district court’s order dismissing his action for lack of jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction. See Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir.2000). We affirm.
We construe the district court’s August 23, 1999, order as a dismissal, with prejudice, of the entire case. See Order at 5 (“Hence, the instant case is dismissed with prejudice.”).
We conclude that the district court properly found no federal question jurisdiction under 28 U.S.C. § 1331 and that plaintiff failed to allege diversity of citizenship under 28 U.S.C. § 1332.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).